STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0759
VERSUS

DERRICK PIERRE OCTOBER 12, 2022
In Re: Derrick Pierre, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
Nos. 06-97-0846 & 06-98-0961.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. The district court is ordered to lift the
stay and to act on relator’s application for postconviction
relief, filed on January 12, 2022, on or before November 8,
2022, as that application did not raise claims challenging
relator’s non-unanimous jury verdict. A copy of the district
court’s action should be filed in this court on or before
November 15, 2022,

VGW

COURT OF APPEAL, FIRST CIRCUIT

A Srl)

DEPUTY CLERK OF COURT
FOR THE COURT